659 S.E.2d 437 (2008)
Howard J. BURRILL, Jr. and Pamela S. Burrill
v.
James E. LONG, Commissioner of Insurance; The North Carolina Department of Insurance; and The North Carolina Rate Bureau.
No. 438P07.
Supreme Court of North Carolina.
March 6, 2008.
Allan R. Tarleton, Asheville, for Howard and Pamela Burrill.
Daniel S. Johnson, Special Deputy Attorney General, for Commissioner of Ins., et al.
R. Michael Strickland, Glenn C. Raynor, Raleigh, for Rate Bureau.

ORDER
Upon consideration of the petition filed on the 7th day of September 2007 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 6th day of March 2008."